BLODGETT, P. J.
Heard upon motion to vacate a decree of this Court entered December 13, 1930, ordering certain goods consigned to Zarchen & Markoff by the Converse Rubber Company returned to said company and that same be returned to receivers.
The order was entered December 13, 1930, and the goods returned to the Converse Rubber Company.
The motion to vacate was not filed until January 6, 1931, and in the meantime the Zarchen & Markoff matter *106has been taken into the United States District Court upon a petition to declare the copartners bankrupt, which matter is now pending in said Court.
For complainant: Morris Berick.
For respondents: Michael F. Costello.
The motion to vacate said order oí December 13, 1930, is denied and the matter is left with the Court now having jurisdiction for its determination without prejudice to the rights of the creditors.